340 So. 2d 928 (1976)
STATE of Florida, Petitioner,
v.
Marlene SILVESTRI, Respondent.
No. 49751.
Supreme Court of Florida.
December 16, 1976.
Robert L. Shevin, Atty. Gen., and Anthony J. Golden, Asst. Atty. Gen., for petitioner.
Robert L. Saylor, North Palm Beach, for respondent.
PER CURIAM.
This case is before the Court on a Petition for Writ of Certiorari to the District Court of Appeal, Fourth District, 332 So. 2d 351.
The Court is of the opinion that the Petition for Writ of Certiorari should be and is hereby granted, the filing of briefs on the merits is dispensed with and the decision of the District Court of Appeal is hereby approved on the authority of King v. State of Florida, Fla., 339 So. 2d 172, opinion filed October 7, 1976.
OVERTON, C.J., and ADKINS, BOYD, ENGLAND, SUNDBERG, HATCHETT and ROBERTS (Retired), JJ., concur.